DETAILED ACTION
Claims 1-8, and 11-22 are pending in the application. Claims 9, 10, and 23-25 are cancelled. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
3.  	Claims 1-8, and 11-22 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A pixel array comprising: a plurality of pixels, arranged in a matrix form, each of the plurality of pixels configured to convert an optical signal into an electrical signal, the pixel array including, 
  	a first pixel in a first row of the pixel array, and 
  	a second pixel in a second row of the pixel array, 
  	wherein each of the first pixel and the second pixel includes a first memory configured to store a reset value associated with internal noise, 
  	the first memory of the first pixel is configured to store m-bit data (where m is a natural number greater than or equal to 2), and 
  	the first memory of the second pixel is configured to store n-bit data (where n is a natural number less than m).”


  	The closest prior art of record relied upon is Takaya et al (US 2018/0220092 A1) which discloses a solid-state imaging device comprising a photodiode comprising multiple memories for storing noise and signal charges. Chaji et al (US 2013/0100173 A1) further discloses a display system comprising pixels having multiple storage elements for storing multiple charges sensed by the pixel. However, the prior art of record, taken alone or in combination with another, fails to teach, wherein each of the first pixel and the second pixel includes a first memory configured to store a reset value associated with internal noise, the first memory of the first pixel is configured to store m-bit data (where m is a natural number greater than or equal to 2), and the first memory of the second pixel is configured to store n-bit data (where n is a natural number less than m).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697        


/LIN YE/Supervisory Patent Examiner, Art Unit 2697